

Exhibit 10.2
AGREEMENT


This Agreement (the “Agreement”) is entered into on July 21, 2010, by and among
Hyperdynamics Corporation, a Delaware corporation (the “Company”) and the
stockholders whose names are listed on the Signature Page and Exhibit A hereto
(referred to herein as the “Holders”).  The Company and the Holders may also be
referred to collectively herein as the “Parties.”
 
Recitals


WHEREAS, the Parties entered into a Letter Agreement in September 2009 (the form
of which is included as Exhibit B hereto (the “September 2009 Agreement”)) and
desire to enter into this Agreement and to terminate the September 2009
Agreement.
 
NOW THEREFORE, the Parties agree as follows:
 
Agreement


1. TERM.
 
The term of this Agreement shall begin on July 21, 2010 and end on July 1, 2012
(the “Term”).
 
2. LOCK-UP.
 
An aggregate of 7,500,000 shares of Common Stock of the Company and Warrants to
purchase 2,240,000 shares of Common Stock of the Company that are owned by the
Holders as set forth on Exhibit A to this Agreement (the shares of Common Stock
and shares underlying the Warrants are collectively referred to as the
“Securities”) shall be subject to this Agreement.  The Holders agree that during
the period beginning on July 21, 2010 and ending nine months later on April 21,
2011 (the “Restriction Period”), except as set forth in Section 3 below, without
the written consent of the Company (which may be withheld in the Company’s sole
discretion), they will not (i) sell, offer to sell, contract or agree to sell,
hypothecate, hedge, pledge, grant any option to purchase, make any short sale or
otherwise dispose of or agree to dispose of, directly or indirectly, any of the
7,500,000 Shares of Common Stock held by them or the 2,240,000 Shares that may
be acquired pursuant to exercise of the Warrants, or any of the 2,240,000
Warrants or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any of these securities, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise.
 
3. EXCEPTIONS TO RESTRICTION PERIOD.
 
The following are exceptions to the Restriction Period pursuant to Section 2
above:
 
(a) Any donations of the Securities to the American Friends of Guinea as
provided in Section 4 herein.
 
(b) Any Securities that are pledged as collateral to secure repayment of a
loan(s) made to a Holder or an affiliate of Holder that is commercially
reasonable and in which repayment terms exceed the expiration date of the
Restriction Period, subject to the consent of the Company (which shall not be
unreasonably withheld).
 
(c) During the Restriction Period, if the share price of the Common Stock of the
Company closes at a price greater than $3 for five consecutive trading days,
then 15% of each Holder’s shares of Common Stock that still have sales
restrictions in effect, shall no longer be restricted in any way pertaining to
any terms of this Agreement.
 
(d) During the Restriction Period, if the share price of the Common Stock of the
Company closes at a price greater than $5 for five consecutive trading days,
then 50% of each Holder’s shares of Common Stock shall no longer be restricted
in any way pertaining to any terms of this Agreement.
 
(e) During the Restriction Period, if the share price of the Common Stock of the
Company closes at a price greater than $9 for five consecutive trading days, all
remaining shares of Common Stock that still have certain restrictive terms in
effect pursuant to Section 2 herein shall no longer be restricted in any way
pertaining to any terms of this Agreement.
 
(f) If there is a “Change of Control” of the Company during the Restriction
Period, all restrictions pursuant to Section 2 shall immediately cease.
 
A “Change of Control” shall be deemed to occur if and when:
 
(i)           there occurs a reorganization, merger, consolidation or other
corporate transaction involving the Company (a “Transaction”), in each case,
with respect to which the stockholders of the Company immediately prior to such
Transaction do not, immediately after the Transaction, own more than 50 percent
of the combined voting power of the Company or other corporation resulting from
such Transaction in substantially the same respective proportions as such
stockholders’ ownership of the voting power of the Company immediately before
such Transaction.
 
(ii)           any plan or proposal for the dissolution or liquidation of the
Company is adopted by the stockholders of the Company;
 
(iii)           individuals who, as of July 21, 2010, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
July 21, 2010 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of a least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding for this purpose any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in SEC Rule 14a-11
of Regulation 14A promulgated under the Securities Exchange Act of 1934) or such
other actual or threatened solicitation of proxies or consents  by or on behalf
of a person other than the Board; or
 
(iv)           all or substantially all of the assets of the Company are sold,
transferred or distributed.
 
4.  
DONATIONS OF COMMON STOCK AND WARRANTS TO THE AMERICAN FRIENDS OF GUINEA.

 
The Holders will donate an aggregate of 1,000,000 shares of Common Stock (in the
amounts by the Holder as provided in Exhibit A) to the American Friends of
Guinea, a charitable organization that the Company is working with to help
provide support to the people of Guinea, as follows: 100,000 shares on or before
August 25, 2010; 570,000 shares on or before July 1, 2011, and 330,000 shares on
or before July 1, 2012.  Warrants to purchase an aggregate of 500,000 shares (in
the amounts by the Holder as provided in Exhibit A) will be donated by the
Holders to the American Friends of Guinea from time to time at their discretion,
but no later than July 1, 2012.  Notwithstanding the foregoing, if the share
price of the Common Stock of the Company closes at a price greater than $3 for
five consecutive trading days, then the Board of Directors of the American
Friends of Guinea (the “AFG Board”) after review in the AFG Board’s discretion
of the budget and anticipated requirements of such organization and the goal of
providing support to the people of Guinea, shall have the right to require that
some or all of the agreed upon donations be made by the Holders no later than 30
days after notice to the Holders by the AFG Board.
 
5. TERMINATION OF THE SEPTEMBER 2009 AGREEMENT.
 
The September 2009 Agreement is terminated.
 
6. OTHER PROVISIONS
 
(a) The certificates and agreements evidencing the Securities shall have
imprinted on their face a restricted legend substantially as follows:
 
“The Securities represented by this certificate (warrant agreement) are
restricted from transfer pursuant to the terms of the Agreement between the
Holder and Hyperdynamics Corporation, dated July 21, 2010, and may only be
transferred in compliance with that Agreement.”
 
(b) The Parties agree that this Agreement is irrevocable except for as herein
provided and shall be binding upon their respective heirs, legal
representatives, successors and assigns.
 
(c) The Parties agree that irreparable damage could result if this Agreement is
not performed in accordance with its terms, and either party may be entitled to
specific performance, in addition to any other remedy at law, or in equity.
 
(d) The terms of this Agreement shall be construed and interpreted in accordance
with the laws of the State of Texas and shall be binding upon and inure to the
benefit of the Company, the Holders, and their respective heirs, legal
representatives, successors and assigns.  This Agreement constitutes the entire
agreement of the Parties with respect to the subject matter hereof. Each of the
Holders acknowledges that he or she has had the opportunity to consult with an
attorney prior to entering into this Agreement and that no part of this
Agreement shall be construed against any Party on the basis of authorship. Each
of the Parties represents and warrants to each other that each has the requisite
authority to enter into and perform his or its obligations under this Agreement
and that this Agreement constitutes his or its legal, valid and binding
obligation.
 
(e) The execution of this Agreement, and the delivery of a copy thereof bearing
a facsimile or a scanned signature, shall be valid and enforceable and shall,
for all purposes, be treated as an original signature.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date set
forth above.
 
Agreed and Accepted:
 
KD NAVIGATION,
INC.                                                                           HYPERDYNAMICS
CORPORATION
 


 
/s/ Jeremy G.
Driver                                                                __/s/ Ray
Leonard____________________
Name: Jeremy G.
Driver                                                                Ray
Leonard
Title:
President                                                                President
and CEO


/s/ Michael E.
Watts                                                                
Michael E. Watts,
Individually                                                                           CW
NAVIGATION, INC.
 
    /s/ Christopher M.
Watts                                                                
Name:       Christopher M. Watts 
Title:           President                                                      


KW NAVIGATION, INC.
 
/s/ Michael E. Watts 
Name:  Michael E. Watts 
Title:    President                                                      









 
 
 

--------------------------------------------------------------------------------

 
